Citation Nr: 1223400	
Decision Date: 07/06/12    Archive Date: 07/13/12

DOCKET NO.  08-30 114A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, other than generalized anxiety disorder, to include posttraumatic stress disorder (PTSD).


WITNESSES AT HEARING ON APPEAL

Appellant, Wife


ATTORNEY FOR THE BOARD

K. Marenna, Associate Counsel



INTRODUCTION

The appellant had active service from September 1963 to April 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

The Board notes that the substantive appeal in the claims file was received by VA in August 2009.  The statement of the case was issued in August 2008.  Thus, the substantive appeal was not timely.  However, in an August 2009 statement, the appellant stated that he mailed a copy of a Form 9 on October 12, 2008.  The substantive appeal received in October 2008 is a copy of a Form 9 dated October 12, 2008.  A delivery receipt indicates an item was delivered on October 16, 2008, in Indianapolis, Indiana.  The RO accepted the Form 9 received in August 2009 as a timely substantive appeal.  The Board agrees with their decision and will proceed to adjudicate the appeal.

The appellant also completed an appeal to the Board for his claims for entitlement to service connection for tinnitus and generalized anxiety disorder (claimed as anxiety and depression).  In a June 2010 rating decision, the RO granted entitlement to service connection for generalized anxiety disorder.  In an October 2011 rating decision, the RO granted entitlement to service connection for tinnitus.  As the claims were granted in full, the issues are not before the Board. 

The Board notes that the appellant filed a claim for entitlement to service connection for PTSD and a claim for entitlement to service connection for anxiety and depression.  The appellant's claim for entitlement to service connection for a generalized anxiety disorder was granted in June 2010, as noted above.  Even though the appellant specified that he sought service connection for PTSD, his claim constituted a claim for service connection for an acquired psychiatric disability, however diagnosed.  As such, the claim cannot be limited only to the diagnosis that the appellant references, but rather, must be considered a claim for service connection for any and all psychiatric disabilities clinically indicated.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

In October 2009, the appellant presented testimony at a personal hearing conducted at the Detroit RO before a Decision Review Officer (DRO).  A transcript of this hearing has been associated with the appellant's claims folder.


FINDING OF FACT

The evidence of record does not demonstrate that the appellant has a current diagnosis of an acquired psychiatric disability other than generalized personality disorder, to include PTSD, for VA compensation purposes.


CONCLUSION OF LAW

An acquired psychiatric disability other than generalized personality disorder, to include PTSD, was not incurred in, or aggravated by, active military service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions as to the appellant's claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).


Duty to Notify

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011).  The United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Court observed that a claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490 (2006); see also 38 U.S.C. § 5103(a).  Compliance with the first Quartuccio element requires notice of these five elements.  See id.  

Prior to initial adjudication of the appellant's claim, a VCAA notice letter was issued in May 2005.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 16 Vet. App. at 187.  A letter addressing the assignment of a disability rating and/or effective date, in the event of award of the benefit sought was issued in March 2006.  Dingess/Hartman, 19 Vet. App. at 490.  Although VCAA notice was not completed until after the initial adjudication of the issue on appeal, the matter was thereafter readjudicated, and the Veteran was issued supplemental statements of the case, most recently in October 2011.


Duty to Assist

The Board concludes VA's duty to assist has been satisfied.  The appellant's service treatment records and VA medical records are in the file.  Private medical records identified by the appellant have been obtained, to the extent possible.  The evidence reflects that the appellant was treated for a nervous condition at VA in approximately 1977 to 1978.  The RO requested these records in October 2009.  A response received in November 2009 reflects that the system of records did not contain a record retrievable by the name or file number requested.  The appellant's name and file number were correctly noted on the October 2009 letter.  In a December 2009 letter, the RO informed the appellant that the records were not available and requested that the appellant send any outpatient treatment records in his possession.  No response was received from the appellant.  The Board finds that VA satisfied its duty to assist in regard to the VA treatment records from 1977 to 1978.  The appellant has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claim.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  If VA provides a claimant with an examination in accordance with the duty to assist, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The probative value of a medical opinion is derived from a factually accurate, fully articulated, and soundly reasoned opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

The appellant was afforded psychiatric medical examinations in July 2006 and December 2006 to obtain opinions as to whether any acquired psychiatric disability found in the examination was the result of service.  The opinions were rendered by a medical professional following a thorough examination and interview of the appellant.  The examiners obtained an accurate history and listened to the appellant's assertions.  The December 2006 VA examiner reviewed the appellant's claims file.  The examiners laid factual foundation for the conclusions that were reached.  The December 2006 VA examiner specifically addressed whether the appellant had PTSD based on his verified stressor.  Therefore, the Board finds that the examinations are adequate.  See Nieves-Rodriguez, 22 Vet. App. at 304.  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).

II.  Legal Criteria

Service connection is warranted if it is shown that a Veteran has a disability resulting from an injury incurred or a disease contracted in active service or for aggravation of a pre-existing injury or disease in active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in- service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Certain chronic disabilities, such as psychosis, if manifest to a degree of 10 percent or more within one year after separation from active duty, may be presumed to have been incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

III.  Analysis

The appellant contends that he has PTSD as a result of service.  For the reasons that follow, the Board finds that service connection is not warranted for an acquired psychiatric disability, other than generalized anxiety disorder, to include PTSD.  

To prevail on the issue of service connection, there must be medical evidence of a current disability.  See Brammer v. Derwinski, 3 Vet. App. 223 (1992); Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997) (a "current disability" means a disability shown by competent medical evidence to exist at the time of the award of service connection).  In this case, other than the appellant's assertions, the record contains no evidence of a diagnosis of an acquired psychiatric disability other than generalized anxiety disorder, to include PTSD, at any time during the appeal period.  See McClain v. Nicholson, 21 Vet. App. 319 (2007) (holding that a current disability exists if the diagnosed disability is present at the time the claim is filed or during the pendency of the claim).  Without a current showing of a diagnosis of PTSD or another acquired psychiatric disability, service connection is not warranted in this matter.

Private treatment records from 1993 through 2005 reflect that the appellant was treated for anxiety and depression.  A January 2005 private treatment record indicates the appellant reported anxiety and fatigue.  The records reflect that the appellant took Xanax.  

The appellant was seen for a VA psychological examination in August 2005.  Following a thorough examination, the VA examiner found the appellant had an Axis I diagnosis of generalized anxiety disorder.  No other psychological conditions were noted.  The VA examiner noted that the appellant suffered from stress associated with his retirement and stress associated with his recurrent worries about current United States military affairs.  He also suffered stress associated with irritability that his anxiety provoked.  The VA examiner noted that it appeared the appellant had suffered from anxious symptoms for approximately 40 years.  They were first diagnosed when he was in the military prior to going to Vietnam.  

A July 2006 VA examination report also reflects that the appellant had an Axis I diagnosis of generalized anxiety disorder.  No other psychological disabilities were noted.   

The RO verified the appellant's stressor of random rocket attacks on his base.  He also reported that the hootch next to him was blown up by a random rocket attack.  The appellant reported that he supervised and monitored the section that was responsible for sending casualty and injury reports to parents.  Following confirmation of the stressor, the appellant was evaluated at a VA examination in December 2006.  The VA examiner found that the appellant had an Axis I diagnosis of generalized anxiety disorder.  He had Axis II Cluster A traits, by history.  The December 2006 VA examiner noted that the appellant descried one stressor during military service when his base was under attack.  He reported being fearful for his life.  The appellant stated that he thought about Vietnam, especially since the Iraq War started, but did not endorse any PTSD symptoms.  The VA examiner stated that the appellant's anxiety and worry were more generalized and did not seem to be related specifically to his experience in Vietnam.  The VA examiner found the appellant did not meet the criteria for PTSD.  The VA examiner noted that consistent with prior evaluations, the appellant met criteria for generalized anxiety disorder.  

The appellant's VA treatment records reflect that the appellant had generalized anxiety disorder, but no other psychological disabilities.  See May 2006, July 2006, October 2006, August 2007, September 2010 and June 2011 VA treatment records.

The evidence of record includes a letter from the appellant's daughter.  The daughter stated that her father was in Vietnam for one year when she was three years old.  She stated that her father had stress and anxiety issues over the years and that she believed he had worsened since the first Gulf War.  She reported that the appellant's anger had increased over the years and that he had very little patience with people.  The appellant's daughter did not indicate that she believed her father had a diagnosis of PTSD.  Moreover, as a lay person, she is not competent to report that the appellant had an Axis I diagnosis of PTSD.  Thus, although the Board finds the appellant's daughter's statements to be credible, the letter does not present competent evidence that the appellant has PTSD.

Similarly, the appellant and his wife testified before the RO at a hearing in October 2009.  The appellant's wife reported that the appellant had symptoms of anger.  (October 2009 RO Hearing Transcript (Tr.) at 5)  The appellant also reported being scared while under attack in Vietnam.  (Tr. at p. 13)  The appellant and his wife are competent to report symptoms capable of lay observation and the Board finds them to be credible.  However, the testimony does not reflect that the appellant had been diagnosed with PTSD or any psychiatric disabilities other than generalized anxiety disorder.  

By filing a claim for entitlement to service connection for PTSD, the appellant has contended that he has PTSD as a result of service.  Although a lay person may be competent to report the etiology of a disability, PTSD is not the type of disorder which is susceptible to lay opinion concerning etiology.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Even if the appellant were competent to provide an opinion as to the etiology of a disorder which is typically confirmed by psychological testing, the Board finds that the probative value of any such opinion is outweighed by that of the August 2005, July 2006, and December 2006 VA examiners, who have education, training and experience in diagnosing acquired psychiatric disabilities, including PTSD.  
   
The Board concludes that the preponderance of the evidence is against a finding that the appellant had a diagnosis of an acquired psychiatric disorder, other than generalized anxiety disorder, to include PTSD, during the period on appeal.  The appellant is already service-connected for generalized anxiety disorder.  The Board notes that the appellant's in-service stressor was verified.  However, in the absence of a current diagnosis of an acquired psychiatric disorder other than generalized anxiety disorder, to include PTSD, service connection is not warranted.  As the preponderance of the evidence is against the claim for service connection for an acquired psychiatric disorder, other than generalized anxiety disorder, to include PTSD, the benefit-of-the-doubt rule does not apply, and the claim must be denied. 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).




ORDER

Entitlement to service connection for an acquired psychiatric disorder other than generalized anxiety disorder, to include PTSD, is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


